Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Harjanto (20130044760).
Regarding claims 1, 9, Harjanto discloses a server (see Fig. 6) and a method (when implemented as an instruction computer program) for associating an address with a fingerprint (Fig. 4)(device identification logic 620 associates the digital fingerprint received in step 408 with the LAN MAC address and WAN IP address, paragraph 0043), the server comprising: 
a communication unit (network Access Circuitry 612 in Fig. 6) receiving collected information including an address input from a user for delivery and a wireless LAN fingerprint collected when the address is input (step 408 in Fig. 4); 
a storage unit storing the address and the wireless LAN fingerprint of the received collected information while associating the address and the fingerprint with each other (memory 604); and 

wherein the radio map is a database (paragraph 0049) including an address (or location) and wireless LAN fingerprint pair for each entry (combination of MAP address and IP address matches a physical address), and 
the filtering is performed on the basis of a similarity obtained by comparing wireless LAN fingerprints in which the associated addresses are adjacent to each other (household  identifier 704 stores many-to-many relationship in a relational database, paragraph 0054).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Harjanto (20130044760).
Regarding claims 7, 14, Harjanto discloses after the constructing of the radio map, receiving a request for processing including the wireless LAN fingerprint (step 402); 
estimating a location associated with the wireless LAN fingerprint using the radio map; and authenticating the request for processing according to the estimated location (associating fingerprint and address, step 410, use of server always needs authentication process).
Claims 2-4, 6, 8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Harjanto (20130044760) as applied to claims 1 and 9 above, and further in view of Han (8385943).
Regarding claims 2-3 and 10, Harjanto discloses wireless LAN fingerprint but does not specifically disclose wireless LAN signal strength pairs or use of shopping app. However, Han teaches determining location by using each location point comprising addresses and corresponding mean received signal strengths of wireless access points detected at the location point and coordinates of the location point (Abstract) and a shopper/merchant web portal associating with database server (Fig. 1), plus it is known in the fingerprinting and building of radio map are usually associating signal strength as the fingerprint and indoor positioning using radio map are mostly happening in a shopping mall. It would have been obvious to include signal strength associating with address as a pair and connect it to shopping guidance to do positioning in order to achieve accurate and point to point value matching.
Regarding claims 4, 6, 11-12, Han teaches use of index (col. 19, line 45 and line 24-65) and threshold (step 716) in the probability/accuracy of position estimate which implies the higher the index, higher the similarity. Indexing with use of threshold numbers with probability result is a labeling of how accurate is a position estimate (Matrix {circumflex over (R)} describes the similarity of the position estimate ({circumflex over (x)},y) to the locations of CPs that are used to calculate this position estimate. In other words, {circumflex over (R)} describes how confident the position estimate ({circumflex over (x)},y) is as an estimate to the position of the mobile device, col. 20, lines 39-43).
, time, user's preset preferences and business logic determined by merchants.

Allowable Subject Matter
Claims 5, 13 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY K LIU whose telephone number is (571)270-1338. The examiner can normally be reached on every M-F 10 AM to 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please leave a voice message with application serial number and nature of call, a response within 24 hours can be expected during regular business days. Also, the Examiner’s supervisor Vladimir Magloire can be reached at (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/HARRY K LIU/Primary Examiner, Art Unit 3648                                                                                                                                                                                                        Tel:   	(571) 270-1338
Fax: 	(571) 270-2338
Email: harry.liu@uspto.gov